Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Moisés Antonio Reyes, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order *640and find that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1008.2(a) (2011) (setting forth standard of review). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Reyes (B.I.A. Mar. 3, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.